DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “at least one actuator configured to move the at least one seal land relative to the seal” of claim 1 must be shown or the feature(s) canceled from the claim(s).  In contrast, the drawings show on the seals 104, 112 and 120 being moved by the actuator relative to the seal land.  The drawings do not depict an embodiment wherein the seal land is moved via the actuator relative to the seal.  
Also, “the at least one seal land is attached to…the impeller” of claim 3 must also be shown or the feature(s) canceled from the claim(s). The drawings do not depict an embodiment wherein the seal is attached to the impeller and the seal land attached to the housing assembly.  
Additionally, “the seal is fixed relative to a housing assembly of the compressor and the at least one seal land is fixed relative to the impeller” of claim 7 must be shown or the feature(s) canceled from the claim(s).  The drawings do not depict an embodiment wherein both the seal and the seal land are fixed.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites the limitation “the seal is fixed relative to a housing assembly of the compressor and the at least one seal land is fixed relative to the impeller”, however claim 1 requires the at least one seal land to move relative to the seal.  If the seal land moves, it unclear how the seal land can be fixed relative to the impeller (which rotates) at the same time the seal being fixed relative to the housing assembly.  The claimed limitations from claim 1 and claim 7 appear to contract one another.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as the seal fixed to a housing assembly and the at least one seal land being fixed to the impeller and unable to move relative to the impeller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alban et al. (US 10774839) in view of Lee et al. (US 20090008881), hereinafter: “Alban” and “Lee”, respectively.
In Reference to Claim 1
Alban teaches:
A seal assembly(Fig 1) for a compressor(1) comprising:
at least one impeller(2);

a seal(31,32) associated with each of the at least one seal lands(for each seal land there is a corresponding seal; Fig 1-2), wherein the seal includes a plurality of radially stepped projections corresponding to the plurality of radially stepped surfaces on the at least one seal land(Fig 1-2, Col 10, ll. 50-55); and
Alban fails to teach:
at least one actuator configured to move the at least one seal land relative to the seal
Lee teaches:
	An analogous labyrinth seal(100) between a rotating element(110) and a stationary element(140) having a seal(111) and at least one seal land(120) wherein at least one actuator(130) is configured to move the at least one seal land relative to the seal(P[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alban to incorporate the teachings of Lee to actuate the seal land of Alban to enable active control of the leakage gap between the seal and the seal land for precise control of the leakage rate, elimination of breakage or wear, and improving the performance and life span of the seal(P[0031]).
In Reference to Claim 2
Alban in view of Lee teaches:

In Reference to Claim 3
Alban in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the at least one seal land is attached to one of the impeller and a housing assembly and the seal attached to the other of the impeller and the housing assembly(Fig 1 of Alban depicts the seal lands 19,20 attached to the housing and the seals 31,32 attached to the impeller; Fig 2 of Alban depicts the seal lands as 31,32 attached to impeller and the seals as 19,20 attached to the housing).
In Reference to Claim 4
Alban in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the plurality of radially stepped projections include distal ends with an increasing radially dimension in a first axial direction and adjacent ones of the plurality of radially stepped projections are separated by a trough(Fig 1 of Alban clearly shows radially stepped projections of 32 with distal ends increasing radially as measured from X-X’ in a downstream axial direction 26 and adjacent distal ends separated by troughs).
In Reference to Claim 5
Alban in view of Lee teaches:

In Reference to Claim 6
Alban in view of Lee teaches:
The assembly of claim 5(see rejection of claim 5 above), wherein the first axial direction is an axially aft direction(as indicated in Fig 1, 26 is the axially aft direction).
In Reference to Claim 7
Alban in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the seal is fixed relative to a housing assembly of the compressor and the at least one seal land is fixed relative to the impeller(Fig 2 of Alban alone teaches a seal 19,20 fixed relative to the housing and a seal land 31,32 fixed relative to the impeller).
In Reference to Claim 8
Alban in view of Lee teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the plurality of radially stepped surfaces include three radially stepped surfaces and the plurality of radially stepped projections include three radially stepped projections(as shown in Fig 1-2 of Alban there are 4 radially stepped surfaces and 4 radially stepped projections).
In Reference to Claim 9
Alban teaches:


at least one impeller(2,2);
a shaft(9) in driving engagement with the at least one impeller(Col 7, ll. 1-5);
at least one electromagnetic bearing(46,47) supporting the shaft(Col 11, ll. 55-67); and
at least one seal assembly(19,20,31,32; Fig 2) associated with the at least one impeller(clearly shown in Fig 2) including:
at least one seal land(31,32) associated with the at least one impeller(for each impeller there is at least one seal land; Fig 2) including a plurality of radially stepped surfaces(Fig 2; Col 10, ll. 50-55);
a seal(19,20) associated with each of the at least one seal lands(for each seal land there is a corresponding seal; Fig 2), wherein the seal includes a plurality of radially stepped projections corresponding to the plurality of radially stepped surface on the at least one seal land(Fig 1 of Alban clearly shows radially stepped projections of 32 with distal ends increasing radially as measured from X-X’ in a downstream axial direction 26 and adjacent distal ends separated by troughs); and
Alban fails to teach:
at least one actuator configured to create movement between the at least one seal land and the seal
Lee teaches:
	An analogous labyrinth seal(100) between a rotating element(110) and a stationary element(140) having a seal(111) and at least one seal land(120) wherein at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alban to incorporate the teachings of Lee to actuate the seal land of Alban to enable active control of the leakage gap between the seal and the seal land for precise control of the leakage rate, elimination of breakage or wear, and improving the performance and life span of the seal(P[0031]).
In Reference to Claim 11
Alban in view of Lee teaches:
The assembly of claim 9(see rejection of claim 9 above), wherein the at least one actuator is configured to move the seal between a first axial position and a second different axial position(as shown in Fig 4, 8-9 of and described in P[0022]) of Lee, the axial gap is widened and narrowed in the axial direction, therein the seal must be moved from a first axial position to a second different axial position).
In Reference to Claim 12
Alban in view of Lee teaches:
The assembly of claim 9(see rejection of claim 9 above), wherein the at least one seal land is attached to one of the impeller and a housing assembly and the seal attached to the other of the impeller and the housing assembly(Fig 1 of Alban depicts the seal lands 19,20 attached to the housing and the seals 31,32 attached to the impeller; Fig 2 of Alban depicts the seal lands as 31,32 attached to impeller and the seals as 19,20 attached to the housing).
In Reference to Claim 13

The assembly of claim 9(see rejection of claim 9 above), wherein the plurality of radially stepped projections include distal ends with an increasing radially dimension in a first axial direction(Fig 1 of Alban clearly shows radially stepped projections of 32 with distal ends increasing radially as measured from X-X’ in a downstream axial direction 26).
In Reference to Claim 14
Alban in view of Lee teaches:
The assembly of claim 13(see rejection of claim 13 above), wherein the plurality of radially stepped surfaces include an increasing radial dimension in the first axial direction(Fig 1 of Alban clearly shows radially stepped surfaces of 16 increasing radially as measured from X-X’ in a downstream axial direction 26) and adjacent ones of the plurality of radially stepped projections are separated by a trough(Fig 1 of Alban clearly shows radially stepped projections of 32 with adjacent distal ends separated by troughs).
In Reference to Claim 15
Alban in view of Lee teaches:
The assembly of claim 9(see rejection of claim 9 above), wherein the at least one impeller includes a first stage impeller(2; Fig 2) and a second stage impeller(2; Fig 2) and the at least one seal assembly includes a first seal assembly(19,32) associated with the first stage impeller(proximate 25) and a second(19,32) and third seal assembly(20,31) associated with the second stage impeller(proximate 26 and 27, respectively; see Fig 2).
In Reference to Claim 16
Alban in view of Lee teaches:
The assembly of claim 15(see rejection of claim 15 above), wherein the first seal assembly is located on an axially upstream side of the first stage impeller(as shown in Fig 2, the first seal proximate 25 is located on the axially upstream side of 2), the second seal assembly is located on an axially upstream side of the second stage impeller(as shown in Fig 2, the second seal proximate 26 is located on the axially upstream side of 2), and the third seal assembly is located on an axially downstream side of the second stage impeller(as shown in Fig 2, the third seal proximate 27 is located on the axially upstream side of 2).
In Reference to Claim 17
Alban teaches:
A method of operating a compressor comprising:
supporting a shaft(9) in the compressor with at least one electromagnetic bearing(46,47; Fig 2; Col 11, ll 55-67);
a seal land(19,20) attached to one of an impeller and a housing assembly and a seal(31,32) attached to the other of the impeller and the housing assembly(Fig 1 of Alban depicts the seal lands 19,20 attached to the housing and the seals 31,32 attached to the impeller; Fig 2 of Alban depicts the seal lands as 31,32 attached to impeller and the seals as 19,20 attached to the housing).
Alban fails to teach:
determining a seal clearance based on an operating condition of the compressor; and

Lee teaches:
	An analogous compressor(P[0003]) having a labyrinth seal(100) between a rotating element(110) and a stationary element(140) having a seal(111) and at least one seal land(120) wherein at least one actuator(130) is configured to create movement between the at least one seal land and the seal(P[0022]) and
determining a seal clearance(gap; via gap sensor 161; P[0022]) based on an operating condition of the compressor(such as startup as described in P[0024]); and
increasing the seal clearance based on the operating condition(the seal clearance or gap is increased to maximum at startup as described in P[0024]) by creating axial movement between a seal land(120) attached to a stationary element(140) and a seal(111) attached to a rotating element(110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alban to incorporate the teachings of Lee to actuate the seal land of Alban by increasing the seal clearance to a maximum at startup to prevent damage to the seal(P[0024] of Lee).
In Reference to Claim 18
Alban in view of Lee teaches:
The method of claim 17(see rejection of claim 17 above), wherein the seal land includes a plurality of radially stepped surfaces(Fig 1-2 of Alban; also see Col 10, ll. 50-
In Reference to Claim 19
Alban in view of Lee teaches:
The method of claim 18(see rejection of claim 18 above), wherein the operating condition includes a start- up condition for the compressor to increase seal clearance(the seal clearance or gap is increased to maximum at startup as described in P[0024] of Lee).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alban in view of Lee and in further view of Hasegawa et al. (US 10858951), hereinafter: “Hasegawa”.
In Reference to Claims 10 and 20
Alban in view of Lee teaches:
The assembly of claim 9 and the method of claim 18(see the rejections of claims 9 and 18 above), wherein the at least one electromagnetic bearing includes at least one axial thrust electromagnetic bearing system(bearings 46, 47 of Alban form an axial thrust electromagnetic bearing system; Col 11, l. 55 to Col 12, l. 4)
Alban in view of Lee fails to teach:
wherein the at least one electromagnetic bearing includes at least one radial support electromagnetic bearing system 
Hasegawa teaches:

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alban in view of Lee by utilizing a radial electromagnetic bearing system as taught by Hasegawa to radially support the compressor shaft which would yield predictable results.  In this case, the predictable result is a transmission of radial forces between the shaft and the compressor casing. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4523896 A
Lhenry; Bernard et al.
US 10280932 B2
Mei; Luciano et al.
US 7775763 B1
Johnson; Gabriel L. et al.


The above references are cited for teaching the state of the art of compressor impeller seal structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745